    Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 1 of 15 PageID #:281




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SUNNY R. OKORO,                                  )
                                                 )
               Plaintiff,                        )
                                                 )          No. 19-cv-06061
       v.                                        )
                                                 )          Judge Andrea R. Wood
COOK COUNTY HEALTH & HOSPITAL                    )
SYSTEM, et al.,                                  )
                                                 )
               Defendants.                       )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Sunny R. Okoro was formerly employed by Defendant Cook County Health and

Hospital System (“CCHHS”). After working at CCHHS for about fourteen years, apparently

without incident, Okoro claims that he was subjected to a series of discriminatory actions,

culminating in his termination in March 2017. At no time did Okoro’s union, Defendant Service

Employees International Union, Local 73 (“Local 73”) intervene to assist him. As a result, Okoro

has brought the present action asserting claims under 42 U.S.C. § 1981 and § 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185, against Defendants CCHHS, Local 73,

Cook County, Cook County Board of Commissioners President Toni Preckwinkle, Carlos Gomez,

Carlos Alaimo, Paul Rzeszutko, and Leonard Simpson. Now before the Court are motion to

dismiss by Defendants CCHHS, Cook County, and Toni Preckwinkle, and Defendant Local 73

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Dkt. Nos. 38, 40.) For the

reasons that follow, Defendants’ motions are granted.

                                        BACKGROUND

       For the purposes of the motions to dismiss, the Court accepts all well-pleaded facts in the

First Amended Complaint (“FAC,” Dkt. No. 33) as true and views those facts in the light most
    Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 2 of 15 PageID #:282




favorable to Okoro as the non-moving party. Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d

614, 618 (7th Cir. 2007). The FAC alleges as follows.

       Okoro is an African-American man of Nigerian descent and a member of Nigeria’s Ibo-

speaking ethnic group. (FAC ¶ 6.) In November 1993, Okoro began working for CCHHS as a

Public Health Educator under a grant-funded program. (Id. ¶ 17.) After funding for the program

ran out in 2007, Okoro’s supervisor, Defendant Gomez, informed Okoro that he would be

reassigned based on seniority. (Id. ¶ 18.) Despite being one of the most senior Public Health

Educators, Okoro was reassigned to work as a Mental Health Specialist, which was a less

favorable reassignment than one given to a more junior Public Health Educator. (Id. ¶¶ 19, 26.)

       Just four weeks after his reassignment, Defendant Alaimo falsely accused Okoro of

abusing inmates and gross negligence. (Id. ¶ 20.) As a result, Okoro was terminated and his union,

Defendant Local 73, did not object to his termination or intervene to represent him. (Id.) In 2008,

Okoro filed a charge with the Illinois Department of Human Rights (“IDHR”) claiming that he

was wrongfully terminated on the basis of his race, ethnicity, and ancestry. (Id. ¶ 21.) After the

charge was arbitrated, Okoro was awarded full reinstatement with backpay. (Id.) Yet Okoro

claims that CCHHS refused to comply fully with the arbitration award by paying the full amount

of backpay it owed him. (Id. ¶ 22.)

       By July 2016, Okoro began to experience limitations related to spinal surgery he

underwent seven years earlier. (Id. ¶ 25.) According to his physician, he could no longer do work

that involved lifting, pushing, and prolonged standing. (Id.) That same month, CCHHS told Okoro

that he could no longer work as a Mental Health Specialist because he did not have a master’s

degree and would not be able to obtain one before 2017. (Id. ¶ 26.) CCHHS refused to give Okoro

an extension of time to complete his master’s degree despite approving extensions for other non-




                                                 2
    Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 3 of 15 PageID #:283




Nigerian Mental Health Specialists. (Id.) While CCHHS offered Okoro a storekeeper position, he

was physically unable to perform the necessary work because it required substantial lifting. (Id.

¶ 29.) Okoro requested a reasonable accommodation that would allow him to work as a

storekeeper but CCHHS refused. (Id. ¶ 30.) Nor could CCHHS find Okoro another job suitable

for someone of his education and qualifications. (Id. ¶¶ 31–32.)

       Unable to find Okoro suitable replacement work, CCHHS stopped paying his salary. (Id.

¶ 32.) Okoro informed Local 73 that he was no longer being paid, but Local 73 did not assist him

in finding another position. (Id. ¶¶ 32, 36.) In August 2016, he wrote a letter to Defendant

Preckwinkle (and copying 13 others) complaining about the discrimination he endured at

CCHHS. (Id. ¶¶ 33–34.) In retaliation for writing the letter to Preckwinkle, Defendant Simpson, a

Local 73 employee, asked Okoro to surrender his employee identification card. (Id. ¶ 37.) On

September 7, 2016, Local 73 asked Okoro to attend a meeting with representatives of Local 73

and CCHHS at which he was presented with a “take it or leave it” separation agreement. (Id.

¶¶ 38–40.) Okoro refused to sign the agreement. (Id. ¶ 39.)

       In early January 2017, Okoro discovered that he had been placed on a list to attend a

mental health town hall meeting as a Mental Health Specialist. (Id. ¶ 43.) He was told by his

supervisor, Gomez, that he was still a Mental Health Specialist and should attend all meetings and

trainings. (Id. ¶ 44.) Gomez again confirmed Okoro’s position as a Mental Health Specialist in

February 2017. (Id. ¶ 45.) On March 8, 2017, Okoro filed another IDHR charge against CCHHS.

(Id. ¶ 46.) Shortly thereafter, he received a “Notice of Termination of Employment” from CCHHS

officially terminating his employment. (Id. ¶ 47.)

       A hearing on Okoro’s IDHR charge was held in June 2017 and was attended by CCHHS

and Local 73 representatives. (Id. ¶¶ 48–49.) Local 73 did not defend Okoro at the hearing and




                                                 3
    Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 4 of 15 PageID #:284




when CCHHS walked out in the middle of the hearing, Local 73 left with it. (Id.) Near the end of

2017, both Gomez and Local 73 told Okoro that CCHHS was still working to find another job for

him. (Id. ¶¶ 50–51.) But when Okoro contacted Gomez in 2018, Gomez said that his superiors had

advised him to discontinue all communications with Okoro. (Id. ¶ 52.)

                                          DISCUSSION

       Okoro contends that Defendants discriminated against him because he was an ethnically

Ibo Nigerian. He asserts three claims under 42 U.S.C. § 1981 against CCHHS, Cook County,

Preckwinkle, Gomez, Alaimo, and Paul Rzeszutko based on the alleged discriminatory adverse

employment actions, hostile work environment at CCHHS, and retaliation he suffered for filing

IDHR charges. In addition, Okoro asserts one § 1981 claim against Local 73 and Simpson,

alleging that Local 73 failed to provide him with the same level of representation as did it for non-

Nigerian union members. Finally, Okoro’s FAC vaguely references a claim under LMRA § 301,

which Okoro confirms he intends to assert but only against Local 73.

       I.      Procedural Issues

       To begin, the Court addresses certain procedural issues raised in the parties’ briefs. First,

the FAC names as Defendants three CCHHS employees, Gomez, Alaimo, and Rzeszutko, and one

Local 73 employee, Simpson. None of those individual Defendants have been served and neither

of the two motions to dismiss were filed on their behalf. Okoro acknowledges that those

individual Defendants have not been served but insists that they remain in the case. Under Federal

Rule of Civil Procedure 4(c), however, “[t]he plaintiff is responsible for having the summons and

complaint served within the time allowed by Rule 4(m).” And Rule 4(m) requires a defendant to

be served “within 90 days after the complaint is filed.” Here, more than 90 days have passed since

the unserved individual Defendants were first named in the FAC. While the present ruling on the




                                                 4
    Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 5 of 15 PageID #:285




motions to dismiss will not apply to those individual Defendants, the Court may, on its own,

dismiss them without prejudice due to Okoro’s failure to timely serve them. But Rule 4(m) first

requires the Court to give the plaintiff notice. Accordingly, Okoro is notified that he has failed to

timely serve Gomez, Alaimo, Rzeszutko, and Simpson, and he must show good cause for his

failure or they will be dismissed without prejudice.

       Next, CCHHS and Preckwinkle argue that they should be dismissed as improper parties to

this action. CCHHS correctly claims that it must be dismissed because it is a subdivision or

department of Cook County and therefore it is not a suable entity. E.g., SEIU, Loc. 73 v. County of

Cook, No. 13 cv 2935, 2014 WL 793114, at *4 (N.D. Ill. Feb. 26, 2014) (holding that CCHHS, as

a subdivision or department of Cook County, is not a suable entity separate from Cook County).

And Preckwinkle claims, also correctly, that because she is named in her official capacity as

President of the Cook County Board of Commissioners, Okoro’s claims against her are redundant

of his claims against Cook County. E.g., Wagner v. Evans, No. 15-cv-6165, 2016 WL 397444, at

*2 (N.D. Ill. Feb. 2, 2016) (dismissing official capacity claims against Preckwinkle as redundant

of claims brought against Cook County). In his response to the motions to dismiss, Okoro

voluntarily withdraws his claims against CCHHS and Preckwinkle. Accordingly, the Court

dismisses all claims against Preckwinkle and CCHHS and the motions to dismiss are now

understood to be filed on behalf of Cook County and Local 73, respectively.

       II.     LMRA § 301

       The Court now turns to the issue of its subject-matter jurisdiction. Originally, Cook

County has moved under Rule 12(b)(1) to dismiss the LMRA § 301 claim for lack of jurisdiction

because such a claim cannot be brought against a political subdivision. In response, Okoro

clarifies that his LMRA § 301 claim is asserted only against Local 73. In light of that clarification,




                                                  5
    Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 6 of 15 PageID #:286




Local 73 argues in its reply that this Court lacks jurisdiction over a LMRA § 301 claim against it

because Okoro was a public-sector employee.

        Relevant here, LMRA § 301 gives federal courts jurisdiction over “[s]uits for violation of

contracts between an employer and a labor organization representing employees in an industry

affecting commerce.” 29 U.S.C. § 185(a). The LMRA defines “employer” to exclude “any State

or political subdivision thereof.” 29 U.S.C. § 152(2). Consequently, “even though a state or

political subdivision may sign and be a party to a collective bargaining agreement, it remains

immune from federal lawsuits arising under the collective bargaining agreement and relevant

federal law.” Healy v. Metro. Pier & Exposition Auth., 804 F.3d 836, 841 (7th Cir. 2015).

Similarly, “[p]ublic employees of the political subdivision of a state are not governed by the

federal labor laws.” Bailey v. Johnson, No. 90 C 01795, 1990 WL 77508, at *2 (N.D. Ill. May 30,

1990). Okoro’s former employer is Cook County, which is a political subdivision. Young v. Dart,

No. 14-cv-06350, 2015 WL 2448311, at *4 (N.D. Ill. May 20, 2015). That means the Court lacks

jurisdiction over Okoro’s § 301 claim against Local 73. See Kirsch v. AFSCME Loc. 2645, No. 01

C 6078, 2001 WL 1593140, at *1 (N.D. Ill. Dec. 31, 2001) (“[I]t follows from the fact that a state-

government employee cannot sue her employer under the LMRA for breach of a collective

bargaining agreement that she cannot sue her union for failing to represent her adequately in her

claim against the employer for breach of the agreement.”). Okoro’s LMRA § 301 claim is

therefore dismissed.

        III.    Section 1981 Claims

        Both Defendants seek to dismiss Okoro’s § 1981 claims for failure to state a claim. To

survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678




                                                   6
    Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 7 of 15 PageID #:287




(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This pleading standard

does not necessarily require a complaint to contain detailed factual allegations. Twombly, 550

U.S. at 555. Rather, “[a] claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014) (quoting Iqbal, 556

U.S. at 678).

                A.     Statute of Limitations

       The Court first addresses Cook County’s contention that Okoro’s § 1981 claims against it

are time barred. Normally, a plaintiff’s complaint need not anticipate an affirmative defense such

as the statute of limitations to survive a motion to dismiss. United States v. Lewis, 411 F.3d 838,

842 (7th Cir. 2005). “The exception occurs where . . . the allegations of the complaint itself set

forth everything necessary to satisfy the affirmative defense, such as when a complaint plainly

reveals that an action is untimely under the governing statute of limitations.” Id. Cook County

argues that the exception applies here because § 1981 claims against state actors must be brought

under 42 U.S.C. § 1983, which borrows Illinois’s two-year statute of limitations for personal

injury claims. In response, Okoro argues that the applicable statute of limitations is the four-year

period set forth in 28 U.S.C. § 1658.

       Section 1981 provides, in relevant part, that “[a]ll persons within the jurisdiction of the

United States shall have the same right in every State and Territory to make and enforce

contracts . . . as is enjoyed by white citizens.” 42 U.S.C. § 1981(a). In Jett v. Dallas Independent

School District, 491 U.S. 701, 731–35 (1989), the Supreme Court found that while § 1981 itself

provides a remedy when private actors violate the statute, a plaintiff must sue under § 1983 to

obtain relief for § 1981 violations committed by state actors. Since Cook County is a state actor,




                                                  7
    Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 8 of 15 PageID #:288




Okoro’s § 1981 claim arises under § 1983. “Prior to 1990, Congress had not adopted a statute of

limitations for federal claims.” Campbell v. Forest Pres. Dist., 752 F.3d 665, 667 (7th Cir. 2014).

Thus, for both § 1981 and § 1983 claims, courts were instructed to apply the forum state’s

personal-injury statute of limitations—two years in Illinois. Id. Since Congress’s adoption of 28

U.S.C. § 1658, however, there is now a four-year statute of limitations for civil actions “arising

under an Act of Congress enacted after” December 1, 1990. 28 U.S.C. § 1658; Jones v. R.R.

Donnelley & Sons Co., 541 U.S. 369, 371 (2004).

       Shortly after the enactment of 28 U.S.C. § 1658, Congress amended § 1981 to address the

Supreme Court’s decision in Patterson v. McLean Credit Union, 491 U.S. 164 (1989), which held

that § 1981’s “‘right to make and enforce contracts’ did not protect against harassing conduct that

occurred after the formation of the contract.” Jones, 541 U.S. at 372–73. In response, the Civil

Rights Act of 1991 added subsection (b) to § 1981 to clarify that “the term ‘make and enforce

contracts’ includes the making, performance, modification, and termination of contracts, and the

enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.” 42

U.S.C. § 1981(b). Consequently, “claims based on conduct that occurred after the formation of a

contract, such as wrongful-termination claims, were made possible by the addition § 1981(b).”

Campbell, 752 F.3d at 668.

       In Jones v. R.R. Donnelley & Sons Co., the Supreme Court held that § 1658’s four-year

limitations period applies “whenever a post-1990 enactment creates a new right to maintain an

action.” Jones, 541 U.S. at 382. Accordingly, claims newly made possible by the Civil Rights Act

of 1991’s amendment to § 1981 are subject to the four-year statute of limitations because they

arise under an Act of Congress enacted after December 1, 1990. Id. at 383 (“Because petitioners’

hostile work environment, wrongful termination, and failure to transfer claims did not allege a




                                                 8
    Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 9 of 15 PageID #:289




violation of the pre-1990 version of § 1981 but did allege violations of the amended statute, those

claims ‘arose under’ the amendment to § 1981 contained in [the Civil Rights Act of 1991].”). Put

differently, when a § 1981 claim predicated on conduct that occurred after the formation of a

contract is brought against a private employer (i.e., a claim brought directly under § 1981), it is

subject to 28 U.S.C. § 1658’s four-year statute of limitations. Campbell, 752 F.3d at 668.

       However, there remains a question as to whether the four-year statute of limitations

applies when a § 1981 claim is brought against a public employer for discrimination occurring

after the formation of a contract. While such claims assert a § 1981 right, they arise under § 1983

“and, prior to 1990, the Supreme Court held repeatedly that all claims arising under § 1983

borrow the relevant state’s personal injury statute of limitations.” Hernandez v. J. Sterling Morton

High Sch., Dist. 201, No. 18-CV-01501, 2019 WL 5963613, at *4 (N.D. Ill. Nov. 13, 2019); see

also Wilson v. Garcia, 471 U.S. 261, 275 (1985) (directing courts to “select, in each State, the one

most appropriate statute of limitations for all § 1983 claims” (emphasis added)). Nonetheless, just

as with claims against private employers, post-formation § 1981 discrimination claims against

public employers were only made possible by the Civil Rights Act of 1991’s amendment to

§ 1981. Hernandez, 2019 WL 5963613, at *4. For that reason, the Court finds that Okoro’s

§ 1981 claims against Cook County are subject to 28 U.S.C. § 1658’s four-year statute of

limitations, even though they are brought under § 1983. That position is consistent with the

majority of courts in this District that have addressed the issue. E.g., Hernandez, 2019 WL

5963613, at *5; Sams v. City of Chicago, No. 13 C 7625, 2018 WL 4679581, at *5 (N.D. Ill. Sept.

28, 2018); Price v. N. Ill. Univ., No. 16-CV-9827, 2017 WL 7510924, at *3 (N.D. Ill. Dec. 14,

2017). Moreover, the Seventh Circuit has previously applied the four-year statute of limitations to




                                                  9
   Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 10 of 15 PageID #:290




a § 1981 claim against a state actor, albeit in a non-precedential opinion. See Hall v. Vill. of

Flossmoor, 520 F. App’x 468 (7th Cir. 2013).

        But even under the four-year statute of limitations, it is apparent from the face of the FAC

that many of the adverse employment actions about which Okoro complains occurred well outside

of the limitations period. Okoro’s claims are time barred to the extent they are based on his 2007

reassignment, his 2008 termination, and CCHHS’s failure to comply with the arbitration award

stemming from his 2008 IDHR charge. Okoro nonetheless contends that each of these time-barred

adverse employment actions are part of a continuing course of discriminatory conduct directed

against him. According to Okoro, because a portion of that conduct occurred within the

limitations period, the Court may also consider conduct occurring outside the limitations period

under the continuing violation doctrine.

        The continuing violation doctrine allows courts to consider “the entire scope of a hostile

work environment claim, including behavior alleged outside the statutory time period . . . for the

purposes of assessing liability, so long as an act contributing to that hostile work environment

takes place within the statutory time period.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.

101, 105 (2002). However, “discrete discriminatory acts are not actionable if time barred, even

when they are related to acts alleged in timely filed charges. Each discrete discriminatory act

starts a new clock for filing charges alleging that act.” Id. at 113. In this case, the three alleged

adverse employment actions occurring before 2010 are undoubtedly discrete acts, each of which

are subject to a limitations period that began running on the date the act occurred. See id. at 114

(“Discrete acts such as termination, failure to promote, denial of transfer, or refusal to hire are

easy to identify. Each incident of discrimination and each retaliatory adverse employment

decision constitutes a separate actionable ‘unlawful employment practice.’”); see also Diliberti v.




                                                  10
   Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 11 of 15 PageID #:291




United States, 817 F.2d 1259, 1264 (7th Cir. 1987) (rejecting the applicability of the continuing

violation doctrine where a plaintiff has “merely alleged a continuing adverse consequence of prior

unlawful conduct”). Since the present action was not filed within four years of any of those

adverse employment actions, any claim based on those three actions are now time barred and will

not be considered by the Court.

               B.      Claims Against Cook County

       Okoro has set forth three § 1981 claims based on Cook County’s purported racially

discriminatory actions, maintenance of a hostile work environment, and retaliation against Okoro

for complaining about discrimination. Because those § 1981 claims are brought against a public

employer under § 1983, that statute “provides the exclusive federal damages remedy for the

violation of the rights guaranteed by § 1981.” Jett, 491 U.S. at 735. Therefore, Cook County “may

not be held liable for its employees’ violations of the rights enumerated in § 1981 under a theory

of respondeat superior.” Id. at 738. Instead, Okoro “must show that the violation of his ‘right to

make contracts’ protected by § 1981 was caused by a custom or policy within the meaning of”

Monell v. Department of Social Services of City of New York, 436 U.S. 658 (1978), and its

progeny. Jett, 491 U.S. at 735–36.

       Under Monell, “a municipality can only be held liable when execution of its policy or

custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

represent official policy, inflicts the injury that the government as an entity is responsible for

under section 1983.” Valentino v. Vill. of South Chicago Heights, 575 F.3d 664, 674 (7th Cir.

2009). For Okoro to plead Cook County’s liability sufficiently under Monell, he must allege that

his injury was caused by: “(1) the enforcement of an express policy of [Cook County], (2) a

widespread practice that is so permanent and well settled as to constitute a custom or usage with




                                                  11
   Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 12 of 15 PageID #:292




the force of law, or (3) a person with final policymaking authority.” Duminie v. Ne. Ill. Reg’l

Commuter R.R. Corp., No. 17-cv-3030, 2020 WL 1288876, at *7 (N.D. Ill. Mar. 18, 2020)

(internal quotation marks omitted). Other than a conclusory allegation that Cook County

maintains “policies and/or practices that create, sustain, and proliferate a hostile and abusive work

environment based on race” (FAC ¶ 76), Okoro’s FAC is devoid of any factual allegations that

could be construed as showing a Cook County policy or custom that caused his injury. See Young

v. Cook Cnty. Sheriff Tom Dart, No. 14-cv-06350, 2015 WL 8536734, at *3 (N.D. Ill. Dec. 10,

2015) (“Plaintiff’s pleadings must ‘demonstrate the essential policy or custom’ that caused the

alleged constitutional deprivation.” (quoting Smith v. Chi. Sch. Reform Bd. of Trs., 165 F.3d 1142,

1149 (7th Cir. 1999))). Nor does he allege that any of the individual employees that caused his

injury had final policymaking authority. For that reason, his § 1981 claims against Cook County

are dismissed.

       Cook County asks the Court to dismiss Okoro’s claims with prejudice. However, the

Seventh Circuit has stated that “a plaintiff whose original complaint has been dismissed under

Rule 12(b)(6) should be given at least one opportunity to try and amend [his] complaint before the

entire action is dismissed.” Pension Tr. Fund for Operating Eng’rs v. Kohl’s Corp., 895 F.3d 933,

941 (7th Cir. 2018). While the FAC is not Okoro’s original complaint, this is the first time the

Court has rendered a ruling dismissing his § 1981 claims under Rule 12(b)(6). Moreover, while

Okoro has not currently pleaded any policy or custom on the part of Cook County giving rise to

Monell liability, it is not apparent that he would be unable to do so if given leave to amend his

complaint. For that reason, the Court dismisses the § 1981 claims against Cook County without

prejudice.




                                                12
    Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 13 of 15 PageID #:293




               C.      Claim Against Local 73

       In his § 1981 claim against Local 73, Okoro alleges that the union discriminated against

him by failing to adequately assist him in his dealings with CCHHS on account of his race and

ethnicity. Specifically, Okoro claims that Local 73 discriminated against him by not finding him a

replacement job when CCHHS told him he could no longer work as a Mental Health Specialist

and then effectively terminating him by taking his employee identification card. Okoro also faults

Local 73 for failing to defend him during the June 2017 hearing on his IDHR charge against

CCHHS.1

       “A union discriminates in violation of . . . § 1981 ‘if it discriminates in the performance of

its agency function.’” Lugo v. Int’l Brotherhood of Elec. Workers Loc. #134, No. 15 C 03769,

2017 WL 1151019, at *4 (N.D. Ill. Mar. 28, 2017) (quoting EEOC v. Pipefitters Ass’n Loc. Union

597, 334 F.3d 656, 659 (7th Cir. 2003)). Here, Okoro’s § 1981 claim is based on Local 73’s

inaction. But a union does not have an affirmative duty “to investigate and rectify discrimination

by the employer.” Pipefitters, 334 F.3d at 660. Thus, a union’s inaction in the face of an

employer’s discrimination “does not condemn [the union] as [a] discriminator[].” Id. Nonetheless,

a union’s “selective inaction” in some circumstances can violate § 1981. Id. at 661. For example,

a union discriminates where it refuses to investigate a black employee’s grievance when it would

do so if the worker were white. Id. A union would also violate § 1981 if it “decided as a matter of

policy not to grieve complaints of discrimination by black members of the bargaining unit

because the company is hostile to such complaints and the union fears that this hostility will make

it harder for the union to succeed in its dealings with the company.” Id.


1
 Okoro also asserts that Local 73 discriminated against him “by not assisting him in arbitration award
when he was terminated in 2007.” (FAC ¶ 69.) However, for the reasons discussed above, Okoro’s § 1981
claim against Local 73 based on that conduct is time barred.



                                                 13
   Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 14 of 15 PageID #:294




       Okoro’s factual allegations fail to support a reasonable inference that Local 73’s inaction

was selective, let alone motivated by racially or ethnically discriminatory animus. Aside from a

conclusory allegation that “similarly situated Union members who did not share Plaintiff’s

ancestry were treated more favorably than Plaintiff” (FAC ¶ 68), there are no well-pleaded factual

allegations describing how Local 73 treated non-Ibo (or non-Nigerian) employees more favorably.

Indeed, the FAC contains no non-conclusory allegations addressing how Local 73 dealt with any

of its members other than Okoro. Moreover, Okoro does not even allege that he ever asked Local

73 for assistance in any of his dealings with the CCHHS. See Pipefitters, 334 F.3d at 660

(“Suppose a union is lackluster, and while it will file a grievance if pressed to do so by a member

of the collective bargaining unit, it will do nothing on its own initiative. We do not understand

how such passivity, though it means the union will not take measures to prevent racial harassment

on its own initiative, could be thought a form of racial discrimination . . . .”); Webb v. AFSCME

Council 31, No. 19-cv-4192, 2020 WL 919260, at *2 (N.D. Ill. Feb. 26, 2020) (dismissing § 1981

claim against a union where the plaintiff failed “to give context to what grievances he made and

how the Union reacted to them except that the Union ‘refused to respond to his inquiries’”).

       At most, the FAC’s allegations show that Okoro is an ethnically Ibo Nigerian and Local

73 stood by and did nothing when the CCHHS subjected him to adverse employment actions.

Absent are allegations from which it can be reasonably inferred that there was any connection

between Local 73’s inaction and Okoro’s ethnicity. Taken together, the FAC’s allegations fail to

raise Okoro’s discrimination claim against Local 73 above a speculative level. Therefore, the

§ 1981 claim against the Local 73 is dismissed without prejudice.




                                                14
   Case: 1:19-cv-06061 Document #: 49 Filed: 06/14/21 Page 15 of 15 PageID #:295




                                         CONCLUSION

       For the foregoing reasons, Local 73 and Cook County’s motions to dismiss (Dkt. Nos. 38,

40) are granted. Okoro’s claims against the CCHHS and Preckwinkle, in her official capacity as

President of the Cook County Board of Commissioners, are voluntarily dismissed. The remaining

claims against Defendants Local 73 and Cook County are dismissed without prejudice. Okoro is

granted leave to file an amended complaint by July 6, 2021 that remedies the pleading

deficiencies with respect to Local 73 and Cook County. In addition, also by July 6, 2021, Okoro

shall show cause in writing why Defendants Gomez, Alaimo, Rzeszutko, and Simpson should not

be dismissed from this action because Okoro has failed to serve them within the 90-day time limit

set forth in Federal Rule of Civil Procedure 4(m).


                                                     ENTERED:



Dated: June 14, 2021                                 __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                               15
